UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2047


DORA L. ADKINS,

                    Plaintiff - Appellant,

             v.

DULLES HOTEL CORPORATION,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Rossie David Alston, Jr., District Judge. (1:20-cv-00361-RDA-IDD)


Submitted: December 22, 2020                                Decided: December 29, 2020


Before NIEMEYER, FLOYD, and RICHARDSON, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Dora L. Adkins, Appellant Pro Se. Richard W. Souther, LAW OFFICE OF RICHARD W.
SOUTHER, Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dora L. Adkins appeals the district court’s orders dismissing her civil action for lack

of subject matter jurisdiction and denying reconsideration. We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Adkins v. Dulles Hotel Corp., No. 1:20-cv-00361-RDA-IDD (E.D. Va. Sept. 16,

2020 & Sept. 25, 2020). However, because the dismissal was for lack of subject matter

jurisdiction, we modify the judgment to reflect that the dismissal is without prejudice. See

S. Walk at Broadlands Homeowner’s Ass’n v. OpenBand at Broadlands, LLC, 713 F.3d

175, 185 (4th Cir. 2013) (“A dismissal for . . . [a] defect in subject matter jurisdiction . . .

must be one without prejudice, because a court that lacks jurisdiction has no power to

adjudicate and dispose of a claim on the merits.”). We grant Adkins’ motion to file an

amended informal brief and deny as moot her motion to expedite. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                 AFFIRMED AS MODIFIED




                                               2